UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4652
TYREECE O. JEFFERSON,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-02-59)

                  Submitted: December 18, 2003

                      Decided: January 22, 2004

    Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Joan A. Mooney, STILLER & MOONEY, P.L.L.C., Morgantown,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, John C. Parr, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JEFFERSON
                              OPINION

PER CURIAM:

  Tyreece O. Jefferson pled guilty to distributing a quantity of
cocaine base (crack) in violation of 21 U.S.C. § 841 (2000), and was
sentenced to a term of sixty-three months imprisonment. Jefferson
contends on appeal that the district court clearly erred in making a
two-level sentence enhancement for possession of a firearm. See U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (2002). We affirm.

   On the day he was arrested, Jefferson directed a confidential infor-
mant seeking to make a controlled purchase of crack to meet him at
Lakisha Washington’s residence in Fairmont, West Virginia. When
the confidential informant arrived, Jefferson emerged from the house,
made the sale, and went back inside. An hour later, authorities exe-
cuted a search warrant at the house. Only Washington and Brian Dod-
son were present. In the bedroom occupied by Washington’s five-
year-old daughter, they found plastic bags, two digital scales, $1000
in cash, a loaded 9mm pistol, nine grams of crack, an Ohio identifica-
tion card that belonged to Jefferson and a Western Union receipt for
$875 that had been wired to Jefferson.

   Guideline section 2D1.1(b)(1) provides for a two-level increase in
the defendant’s offense level "[i]f a dangerous weapon (including a
firearm) was possessed." Application Note 3 states that the enhance-
ment is to be applied "if the weapon was present, unless it is clearly
improbable that the weapon was connected with the offense." Jeffer-
son contested the enhancement and proffered at sentencing that he
had been selling drugs in concert with Washington and Dodson, but
had stayed at Washington’s house only briefly a month prior to his
arrest, had lost his identification card during that time, and did not
know that a gun was present in the house. The district court deter-
mined that the evidence showed that Jefferson was selling drugs from
Washington’s house and that it was a reasonable inference that he had
possessed the gun in connection with his drug offense. Because of the
proximity of the firearm to the drugs in Washington’s house, we con-
clude that the district court did not clearly err in determining that it
was not clearly improbable that Jefferson possessed the gun in con-
nection with the drug offense. United States v. Harris, 128 F.3d 850,
                     UNITED STATES v. JEFFERSON                      3
852 (4th Cir. 1997). We note that, even if the gun belonged to Dodson
or Washington, their possession of a firearm in furtherance of the
drug conspiracy was reasonably foreseeable to Jefferson and the court
did not err in holding him responsible for it. United States v. Nelson,
6 F.3d 1049, 1056 (4th Cir. 1993).

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED